Case 1:13-cv-05401-NLH-ZNQ Document 119 Filed 06/05/21 Page 1 of 3 PageID: 1050




                                                              June 5, 2021
VIA ECF
The Honorable Zahid N. Quraishi
U.S. District Court for the District of New Jersey
Mitchell H. Cohen Building and U.S. Courthouse
4th and Cooper Streets
Camden, New Jersey 08101

                        RE:    Ellaisy v. City of Atlantic City, et al., 13-CV-5401

 Dear Judge Quraishi:

         Please accept this sur-reply letter in response to Mr. Fairbairn’s reply letter [Dkt. No.
 118] which was not entirely a reply letter but instead raises new arguments to which Plaintiff
 must be permitted to respond. Furthermore, in light of Mr. Fairbairn’s serious, and patently false,
 allegations of misconduct against undersigned counsel, Plaintiff has no choice to offer this sur-
 reply.

         Without any authority, the City insists that Judge Schneider’s June 2, 2020 oral order was
 of no legal consequence and that only his written order entered on July 8, 2020 is the operative
 decision in this case. The Third Circuit has held otherwise in United States v. Scarfo, 263 F. 3d
 80, 88 (3d Cir. 2001) (acknowledging that an oral order possessed full judicial force and effect
 and further holding that the order’s oral status did not alter its appealability even if the judge
 indicated he would issue a written order and failed to do so). But more importantly, Judge
 Schneider made it very clear in his text order that his June 2, 2020 oral decision constituted his
 “Oral Opinion and rulings.” [Dkt. No. 81]

         The City attempts to take advantage of this Court’s lack of personal historical knowledge
 of these Atlantic City cases to suggest without any support that Plaintiff violated some DCOs in
 unnamed cases because she electronically produced thousands of pages of documents as
 “CONFIDENTIAL MATERIALS” on June 15, 2020 – almost two weeks after Judge Schneider
 ruled on the issue. Mr. Fairbairn falsely suggests that undersigned counsel admits to wrongly
 producing confidential materials because her electronic production had a folder labeled
 “CONFIDENTIAL MATERIALS.” This argument is nothing short of ridiculous. Undersigned
 counsel labeled the documents in that folder as “CONFIDENTIAL MATERIALS” pursuant to
 the DCO in this case, not because she was admitting to producing confidential materials in
 violation of another DCO. Regardless, undersigned counsel was permitted to produce
 confidential materials in accordance with Judge Schneider’s ruling.


                                                  1
Case 1:13-cv-05401-NLH-ZNQ Document 119 Filed 06/05/21 Page 2 of 3 PageID: 1051




         At page 3 of his letter, Mr. Fairbairn references random bate-stamped documents without
 any indication of what the documents depict, what cases they were originally produced in and
 without identifying which DCO he believes was violated when they were produced. Mr.
 Fairbairn’s allegations are so vague that even undersigned counsel, who has access to the
 monstrous discovery record in this case, is unable to identify which documents he references.

         Just by way of example, Mr. Fairbairn claims that “hundreds of IA files” were produced
 in violation of some DCO (again we are left to wonder which DCO was allegedly violated).
 What Mr. Fairbairn fails to tell this Court is that in 2015, Judge Schneider ordered the City to
 produce every single Atlantic City internal affairs file between 2003 through 2014, amounting to
 approximately 2000 IA files. See Costantino v. Atlantic City, et al., 152 F. Supp. 3d 311 (2015).
 On June 2, 2020 (and again in his written July 8, 2020 order), Judge Schneider modified the
 Costantino DCO so that undersigned counsel could produce those same IA files to the parties in
 this case. Plaintiff’s production of the IA files was entirely appropriate, consistent with Judge
 Schneider’s oral (and subsequent written order) and Judge Hillman’s affirmance of those orders.
 Thus, the City’s claim that Plaintiff produced hundreds of IA files in violation of some DCO is a
 gross misrepresentation. The City bears the burden of demonstrating an intentional violation of a
 DCO. The City has failed miserably in meeting its burden, apparently hoping that its reckless
 allegations and disparagement of a member of this bar will suffice as proof.

          Mr. Fairbairn makes the grave, albeit wacky, allegation that undersigned has “lied” to this
 Court. Mr. Fairbairn posits that undersigned counsel’s statement in footnote 2 of her responsive
 letter, namely that she did not need to read the transcripts from the June 2, 2020 hearing to know
 how Judge Schneider ruled on the DCO issue since she was present and heard the ruling is
 somehow contradicted by her statement in her July 1, 2020 letter to Judge Schneider in which
 she wrote: “the transcript reflects the order and Plaintiff acted in good faith by relying on it [the
 order] when the City took no action whatsoever over the following two weeks to indicate an
 intent to file a formal motion consistent with the local rules or an intent to seek review of this
 Court’s order.” [Dkt. No. 80] There is nothing inconsistent about these statements that would
 lead any reasonable person to conclude that undersigned counsel has “lied” to this Honorable
 Court. Again, undersigned counsel relied on Judge Schneider’s June 2, 2020 order from the
 bench when she produced documents identified in her Rule 26(a) disclosures. The transcript
 from the June 2, 2020 hearing reflected that order on which counsel relied. The transcript was
 consistent with undersigned counsel’s memory of the court’s order. Mr. Fairbairn’s false
 accusations are simply bizarre. Falsely accusing a member of the bar of lying to a District Court
 judge should have consequences.




                                                  2
Case 1:13-cv-05401-NLH-ZNQ Document 119 Filed 06/05/21 Page 3 of 3 PageID: 1052




         In the same vein, Mr. Fairbairn claims that undersigned counsel admitted that she
 violated the DCO in Jones. Not so. Undersigned counsel did not produce confidential materials
 from the Jones litigation. Undersigned counsel’s response letter to this Court pointed out that the
 one document that was produced back to the City that was marked confidential lost its
 confidential status when it was placed into the public domain. Plaintiff cannot violate a
 protective order by producing a document that is public. Mr. Fairbairn need only read the DCO
 to understand that.

        The City has not met its burden of establishing that Plaintiff should be sanctioned for
 anything. Indeed, it is the City’s antics that are worthy of sanctions. Mr. Fairbairn’s feigned
 outrage should not save him from the consequences of filing a frivolous motion that makes false
 accusations against a member of this bar, an act that is worthy of discipline. Undersigned counsel
 believes that the record is clear, but should this Court wish to hold a hearing on this issue, retired
 Judge Schneider surely would be able to clarify any ambiguities in the record.


 Date: June 5, 2021                                    Respectfully Submitted,
                                                       /s/ JENNIFER BONJEAN

                                                       Bonjean Law Group, PLLC
                                                       750 Lexington Avenue, 9th Floor
                                                       New York, New York 10022
                                                       718-875-1850
                                                       jennifer@bonjeanlaw.com




                                                   3
